Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sibecas (US 20070047678) and further in view of Peterson (US 20090197544). 
Sibecas discloses a transmitter apparatus (FIG. 6 and 9 describe a device with MIMO transmitters), comprising:
a plurality of transmit antenna circuits connected to receive a plurality of spatial streams and a plurality of polarization control signals, respectively (FIG. 18-19, “stream manipulator 360”, Par. 144, FIG. 4-5 and Fig. 23, Par. Par. 4, “Spatial Multiplexing”, Par. 60, “transmitter 430 . . . generating a reference transmit signal that is coupled to a first polarized antenna 440. The modulated AP signal (AP(t)) is coupled to an associated signal (O) transmitter 435 which amplifies the modulated AP signal, generating an associated transmit signal that is coupled to a second polarized antenna 445”, Par. 56 and 65, “transmission of one data stream on a horizontally polarized antenna and another data stream on a vertically polarized antenna”, note that each of the antennas 440 and 445 represent a plurality of transmit and antenna circuits connected to receive a plurality of spatial streams and a plurality of polarization control signals, respectively are separately structured to transmit and receive symbols on their own separate streams. Further note that, as described in Par. 65, the mapper 410 generates two spatial streams for antennas 440 and 445. Further, FIG. 18 and 19, “polarization processor”, Par. 143, and Fig. 23 describe data received via polarized antannas 302 and 304, and the received data is matched with corresponding matched filters and the antennas 302 and 304 receive RF signals in spatial streams separate from each other), and 
output a plurality of RF spatial streams (FIG. 19, note that the polarization mapper outputs H-branch and V-branch outputs).  
	and wherein each transmit antenna circuit comprises first and second orthogonally polarized antenna elements (Fig. 18 and Fig. 23 and Par. 163, “orthogonally polarized antennas 730 and 740”. Note figure 23 clearly shows that the antenna 730 is horizontally polarized and antenna 740 is vertically polarized and they are having outputs that are selectively connected to a receiver to match the polarization of a selected received RF spatial stream); and
polarization state of a desired signal”. Note that the polarization mapper connects or forwards a received spatial stream selectively to the R-polarized antenna or to the A polarized antenna 378 based polarization signal).
Sibecas is not relied on for wherein each RF spatial stream incorporates distinct time-varying polarization.
In an analogous art, Petersson discloses RF spatial stream incorporating distinct time-varying polarization (Par. 63, 64, “simplified principle for time-varying polarization control may instead be used in the following way: For dual polarized antennas with vertical and horizontal polarization states, estimate the average received power in the respective states. Select the polarization with the highest average UL power for DL transmission”. Par. 20, “in a MIMO system in which the invention may be applied to”. Note that time varying polarization is incorporated in order to obtain orthogonality of beams or radio signals. Par. 20 describes that the invention is applied to MIMO communications, thus, the time-varying polarization is used for spatial beams of a MIMO channels. With respect to the word “distinct”, it is noted that the time-varying polarization would be distinct at different time instances since it varies based on time and the elements that change during that time).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sibecas by incorporating the teachings of Petersson, for the purpose of obtaining orthogonality dynamically based on factors that change in every unit of time. urther, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of Sibecas/Peterson discloses the apparatus of claim 1, wherein the first and second orthogonally polarized antenna elements are configured to provide one of horizontal and vertical orthogonality or right-hand circular polarization (RHCP) and left-hand circular polarization (LHCP) orthogonality (Note that Sibecas describes the RHcP and LHCP explicitly. See Sibecas, Par. 50 and 52, 53, “left-hand circular polarization (LHCP) and right-hand circular polarization (RHCP)”, “linear horizontal and linear vertical polarized”).
Referring to claim 3, the combination of Sibecas/Peterson discloses apparatus of claim 1, further comprising a MIMO transmitter that receives a digital Data Stream and outputs the plurality of spatial streams and the plurality of polarization control signals (Sibecas, FIG. 4, Par. Par, “(MIMO) antenna structures ... In spatial multiplexing ("BLAST"), the input data stream is split into a number of parallel streams and transmitted simultaneously” also Par. 60, “The transmitter apparatus 400 further comprises a reference polarization (RP) modulator 420 that generates a modulated RP signal (RP(t)) that is a narrow band signal from the component (RP(s)) and an associated polarization (AP) modulator 425 that generates an modulated AP signal (AP(t)) that is a narrow band signal from the component (AP(s)). The modulated RP signal (RP(t)) is coupled to a reference signal (R) transmitter 430 which amplifies the modulated RP signal, generating a reference transmit signal that is coupled to a first polarized antenna 440. The modulated AP signal (AP(t)) is coupled to an associated signal (O) transmitter 435 which amplifies the modulated AP signal, generating an associated transmit signal that is coupled to a second polarized antenna 445”. Note that the transmitter receives digital data into element MAPPER 410 and provides two streams of for output to antennas 440 and 445). 
Referring to claim 4, the combination of Sibecas/Peterson discloses apparatus of claim 3, wherein the MIMO transmitter comprises a splitter and a plurality of radio modulators that generate the plurality 
Referring to claim 5, the combination of Sibecas/Peterson discloses apparatus of claim 3, wherein the MIMO transmitter further comprises a code generator that generates the plurality of polarization control signals comprising distinct binary orthogonal code sequences of order greater than or equal to the total number of spatial streams (Sibecas, Par. 144, “device utilizes its polarization code to modulate the information and to demodulate the information using a correlation process. Referring to FIG. 19, a block diagram of an exemplary DS-PSH transmitter 1900 is shown wherein data are received at a source encoder 350. The source encoded data are then encoded by channel encoder 354. The encoded data from channel encoder 354 are processed by an interleaver 356 and then passed to a stream manipulator 360 that also receives a PN sequence from PN generator 362.” Note that at least one code is generated per spatial stream, thus, greater than or equal to the total number of spatial streams).
Referring to claim 7, the combination of Sibecas/Peterson discloses apparatus of claim 1, wherein each transmit antenna circuit radiates a distinct RF spatial stream that comprises time-varying polarization that is orthogonal to the time-varying polarization of RF spatial streams radiated by the other transmit antenna circuits (Peterson, Par. 63, 64, “simplified principle for time-varying polarization control may instead be used in the following way: For dual polarized antennas with vertical and horizontal polarization 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sibecas by incorporating the teachings of Petersson, for the purpose of obtaining orthogonality dynamically based on factors that change in every unit of time. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 14, Sibecas discloses the system for transmitting (FIG. 6 and 9 describe a device with MIMO transmitters) and receiving RF spatial streams, the system comprising: means for transmitting a plurality of concurrent, co-channel RF spatial streams, wherein each RF spatial stream that is orthogonal to that of the other RF spatial streams (FIG. 6, 8 and 18 and Par. 69, “FIG. 6, a block diagram of a receiver apparatus 600”, “two differently polarized antennas 450, 455 that are may be orthogonally polarized and coupled to two receiver front ends”, front end (R FE) 460 and associated signal front end (O FE) 465, which down convert the signals”); and means for receiving individual spatial streams from a plurality of received concurrent, co-channel RF spatial streams by polarization-filtering the plurality of RF spatial streams according to a plurality of distinct polarization control signals each associated with a corresponding individual spatial stream (FIG. 19, “Polarization mapper”, “H-Branch”, “V-Branch”. Par. 145, “Polarization mapper 366 supplies a horizontal polarization mapped signal to transmitter 370 and a vertical polarization mapped signal to transmitter 374. Transmitters 370 and 374 convert their respective inputs to RF and pass those signals to RF power amplifiers 376 and 378 respectively for transmission over horizontally polarized antenna 380 and vertically polarized antenna 386”. Par. 11, “based on a polarization state of a desired signal”. Note that the polarization mapper connects or forwards a received spatial stream selectively to the R-polarized antenna or to the A polarized antenna 378 based polarization signal). 
Sibecas is not relied on for wherein each RF spatial stream incorporates distinct time-varying polarization.
In an analogous art, Petersson discloses RF spatial stream incorporating distinct time-varying polarization (Par. 63, 64, “simplified principle for time-varying polarization control may instead be used in the following way: For dual polarized antennas with vertical and horizontal polarization states, estimate the average received power in the respective states. Select the polarization with the highest average UL power for DL transmission”. Par. 20, “in a MIMO system in which the invention may be applied to”. Note that time varying polarization is incorporated in order to obtain orthogonality of beams or radio signals. Par. 20 describes that the invention is applied to MIMO communications, thus, the time-varying polarization is used for spatial beams of a MIMO channels. With respect to the word “distinct”, it is noted that the time-varying polarization would be distinct at different time instances since it varies based on time and the elements that change during that time).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sibecas by incorporating the teachings of Petersson, for the purpose of obtaining orthogonality dynamically based on factors that change in every unit of time. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 15, the combination of Sibecas/Petersson discloses the system of claim 14, wherein the means for transmitting comprises a pair of orthogonally polarized antenna elements to transmit each RF spatial stream, respectively, and wherein the orthogonally polarized antenna elements are configured to provide one of vertical and horizontal polarization or right-hand circular polarization (RHCP) and left-hand circular polarization (LHCP) (Note Sibecas the RHcP and LHCP explicitly. See Sibecas, 
 Referring to claim 16, the combination of Sibecas/Petersson discloses the system of claim 15, wherein the means for transmitting comprises radiating a distinct time-varying polarized RF spatial stream by connecting a selected spatial stream to a selected pair of orthogonally polarized antenna elements based on a selected polarization control signal (Peterson, Par. 63, 64, “simplified principle for time-varying polarization control may instead be used in the following way: For dual polarized antennas with vertical and horizontal polarization states, estimate the average received power in the respective states. Select the polarization with the highest average UL power for DL transmission”. Note that time varying polarization provides polarization streams that are varying based on time, thus, they are distinct in every unit of time. In other words, the time-varying polarization would be distinct at different time instances since it varies based on time and the elements that change during that time).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sibecas by incorporating the teachings of Petersson, for the purpose of obtaining orthogonality dynamically based on factors that change in every unit of time. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 17, the combination of Sibecas/Petersson discloses the system of claim 14, wherein the means for transmitting further comprises: MIMO processing that generates a plurality of spatial streams from an input Data Stream (Sibecas, FIG. 4, Par. Par, “(MIMO) antenna structures ... In spatial multiplexing ("BLAST"), the input data stream is split into a number of parallel streams and transmitted simultaneously” also Par. 60, “The transmitter apparatus 400 further comprises a reference polarization (RP) modulator 420 that generates a modulated RP signal (RP(t)) that is a narrow band signal from the component (RP(s)) and an associated polarization (AP) modulator 425 that generates an 
a code generator that synthesizes a plurality of polarization control signals consisting of distinct binary orthogonal sequences of order greater than or equal to the total number of spatial streams for corresponding individual association with that plurality of spatial streams (Sibecas, Par. 144, “device utilizes its polarization code to modulate the information and to demodulate the information using a correlation process. Referring to FIG. 19, a block diagram of an exemplary DS-PSH transmitter 1900 is shown wherein data are received at a source encoder 350. The source encoded data are then encoded by channel encoder 354. The encoded data from channel encoder 354 are processed by an interleaver 356 and then passed to a stream manipulator 360 that also receives a PN sequence from PN generator 362.” Note that at least one code is generated per spatial stream, thus, greater than or equal to the total number of spatial streams).
Referring to claim 18, the combination of Sibecas/Petersson discloses the system of claim 14, wherein the means for receiving comprises a plurality of orthogonally polarized antenna elements that each recover an individual spatial stream from the plurality of received concurrent, co-channel RF spatial streams, and wherein the antenna elements are configured to provide one of vertical and horizontal polarization or right-hand circular polarization (RHCP) and left-hand circular polarization (LHCP) (Sibecas, Fig. 19, 145, Polarization mapper 366 supplies a horizontal polarization mapped signal to transmitter 370 
Referring to claim 19, the combination of Sibecas/Petersson discloses the system of claim 14, wherein the means for receiving recovers the individual spatial streams by polarization-filtering the plurality of received concurrent, co-channel RF spatial streams using a plurality of pairs of orthogonally polarized antenna elements, wherein each pair of orthogonally polarized antenna elements is controlled by a corresponding distinct polarization control signal (Sibecas, FIG. 18 and 23. Note that in figure 18, the symbol to binary mapping. Also see Sibecas, FIG. 4, Par. Par, 60, “(MIMO) antenna structures ... In spatial multiplexing ("BLAST"), the input data stream is split into a number of parallel streams and transmitted simultaneously” also Par. 60, “The transmitter apparatus 400 further comprises a reference polarization (RP) modulator 420 that generates a modulated RP signal (RP(t)) that is a narrow band signal from the component (RP(s)) and an associated polarization (AP) modulator 425 that generates an modulated AP signal (AP(t)) that is a narrow band signal from the component (AP(s)). The modulated RP signal (RP(t)) is coupled to a reference signal (R) transmitter 430 which amplifies the modulated RP signal, generating a reference transmit signal that is coupled to a first polarized antenna 440. The modulated AP signal (AP(t)) is coupled to an associated signal (O) transmitter 435 which amplifies the modulated AP signal, generating an associated transmit signal that is coupled to a second polarized antenna 445”. Note that the transmitter receives digital data into element MAPPER 410 and provides two streams of for output to antennas 440 and 445Also see Peterson, Par. 63, 64, “simplified principle for time-varying polarization control may instead be used in the following way: For dual polarized antennas with vertical and horizontal polarization states, estimate the average received power in the respective states. Select the polarization with the highest average UL power for DL transmission”. Note that time varying polarization provides polarization streams that are varying based on time, thus, they are distinct in every unit of time. In other words, the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sibecas by incorporating the teachings of Petersson, for the purpose of obtaining orthogonality dynamically based on factors that change in every unit of time. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 20, the combination of Sibecas/Petersson discloses the system of claim 14, wherein the means for receiving comprises: a MIMO receiver that generates an output Data Stream from the recovered individual RF spatial streams (Sibecas, Par. 144, 145, Note that Fig. 19 describes a MIMO transmitter with two MIMO transmit antennas. Petersson, Par. 3, 12, 13, “antenna main control unit may be configured to generate the polarization control information by collecting and analyzing radio communication traffic density, peripheral environment information, channel modeling information, and currently used polarization information”); and a code generator that synthesizes the identical set of polarization control signals generated in the means for transmitting, where each polarization control signal consists of a binary orthogonal sequence of order greater than or equal to the total number of received RF spatial streams, and is associated with a distinct one of the received RF spatial streams (Sibecas, Fig. 19, 145, Polarization mapper 366 supplies a horizontal polarization mapped signal to transmitter 370 and a vertical polarization mapped signal to transmitter 374. Note that the mapper also splits the transmit data into two streams).
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sibecas (US 20070047678) and further in view of Peterson (US 20090197544), and further in view of well-known prior art (MPEP 2144.03).
Referring to claim 6, the combination of Sibecas/Peterson discloses apparatus of claim 3.

The examiner takes official notice of the fact that sync logic or sync switch is well-known in the art and it is well known in the art for synchronizing one or more orthogonal polarization control signals with a transmit payload.  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the well-known sync logic for the synchronizing the one or more orthogonal polarization control signals for the purpose of using well-known technique. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 8-11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sibecas (US 20070047678) and further in view of Eom et al (US 20120162008). 
Referring to claim 8, Sibecas discloses a receiver apparatus (FIG. 6, Par. 12, “a receiver apparatus can include first and second antennas that are differently polarized within a receive band”, Par. 69, “two differently polarized antennas 450, 455”), comprising:
a plurality of receive antenna circuits that receive a plurality of RF spatial streams and output a plurality of distinctly polarization- filtered received spatial streams, respectively (FIG. 6, 8 and 18 and Par. 69, “FIG. 6, a block diagram of a receiver apparatus 600”, “two differently polarized antennas 450, 455 that are may be orthogonally polarized and coupled to two receiver front ends”, front end (R FE) 460 and associated signal front end (O FE) 465, which down convert the signals”), and wherein each receive antenna circuit comprises:
first and second orthogonally polarized antenna elements (Fig. 18 and Fig. 23 and Par. 163, “orthogonally polarized antennas 730 and 740”. Note figure 23 clearly shows that the antenna 730 is 
and means for selectively connecting one of the first and second antenna elements to a receiver based on a received polarization control signal (FIG. 19, “Polarization mapper”, “H-Branch”, “V-Branch”. Par. 145, “Polarization mapper 366 supplies a horizontal polarization mapped signal to transmitter 370 and a vertical polarization mapped signal to transmitter 374. Transmitters 370 and 374 convert their respective inputs to RF and pass those signals to RF power amplifiers 376 and 378 respectively for transmission over horizontally polarized antenna 380 and vertically polarized antenna 386”. Par. 11, “based on a polarization state of a desired signal”. Note that the polarization mapper connects or forwards a received spatial stream selectively to the R-polarized antenna or to the A polarized antenna 378 based polarization signal).
Sibecas is not relied on for a plurality of polarization control signals.
In an analogous art, Eom discloses one or more orthogonal polarization control signals (Abstract, Par. 12, “independent channels connected to the orthogonal multi-polarization antenna, based on the polarization control information received from the antenna main control unit”, “orthogonal multi-polarization antenna”. Par. 3 and 13, “an antenna system having adaptive polarization control so as to control polarization resources of a radio communication antenna”. Par. 13, “antenna main control unit may be configured to generate the polarization control information by collecting and analyzing radio communication traffic density, peripheral environment information, channel modeling information, and currently used polarization information”. Par. 15, “to generate antenna beam patterns and polarizations optimized for respective users through signal amplitude and phase control based on the polarization control information from the antenna main control unit”. Note the polarization control information is equivalent to orthogonal polarization control signals since the invention is based on orthogonal multi-polarization antennas). 
Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 9, the combination of Sibecas/Eom discloses the apparatus of claim 8, wherein the first and second antenna elements are configured to provide one of horizontal and vertical orthogonality or right-hand CP and left- hand CP orthogonality (Sibecas, Par. 50 and 52, 53, “left-hand circular polarization (LHCP) and right-hand circular polarization (RHCP)”, “linear horizontal and linear vertical polarized”).
Referring to claim 10, the combination of Sibecas/Eom discloses the apparatus of claim 8, wherein the receiver comprises a MIMO receiver that receives the plurality of received spatial streams from the receive antenna circuits and outputs a received Data Stream (Sibecas, Par. 144, 145, Note that Fig. 19 describes a MIMO transmitter with two MIMO transmit antennas. Also see Eom, Par. 3, 12, 13, “antenna main control unit may be configured to generate the polarization control information by collecting and analyzing radio communication traffic density, peripheral environment information, channel modeling information, and currently used polarization information”), wherein the MIMO receiver comprises a plurality of demodulators that output a plurality of digital streams from the plurality of received signals (Eom, Par. 65, “demodulation”. Sibecas, FIG. 18 and 23. Note that in figure 18, the symbol to binary mapping); and
an aggregator that combines the plurality of digital streams to generate an output Data Stream (Sibecas, FIG. 23 and Par. 164, “combiner 716”, note that the combiner 716 is equivalent to the aggregator. Also in FIG. 18 the deinterleaver can be interpreted as the aggregator).
Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 11, the combination of Sibecas/Eom discloses the apparatus of claim 10, wherein the MIMO receiver comprises a code generator that generates the plurality of polarization control signals comprising distinct binary orthogonal code sequences of order greater than or equal to the total number of spatial streams (Eom, Par. 13, “an antenna system having adaptive polarization control so as to control polarization resources of a radio communication antenna”, “antenna main control unit may be configured to generate the polarization control information by collecting and analyzing radio communication traffic density, peripheral environment information, channel modeling information, and currently used polarization information”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sibecas by incorporating the teachings of Eom, for the purpose of performing control signaling so as to generate antenna beam patterns and polarizations optimized for respective antennas based on the polarization control information from the antenna main control unit. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 13, the combination of Sibecas/Eom discloses the apparatus of claim 8, wherein each of the receive antenna circuits polarization-filters its received plurality of RF spatial streams according to a distinct polarization control signal that is orthogonal to that of the other receive antenna circuits (Sibecas, Par. 15, “to generate antenna beam patterns and polarizations optimized for respective .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sibecas (US 20070047678), in view of Eom et al (US 20120162008) and further in view of well-known prior art (MPEP 2144.03).
Referring to claim 12, the combination of Sibecas/Eom discloses apparatus of claim 8.
However, the combination is silent on sync logic that synchronizes the one or more orthogonal polarization control signals with a transmit payload. 
The examiner takes official notice of the fact that sync logic or sync switch is well-known in the art and it is well known in the art to use sync logic synchronizes the one or more orthogonal polarization control signals with a transmit payload.  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the well-known sync logic for the synchronizing the one or more orthogonal polarization control signals for the purpose of using well-known technique. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/              Primary Examiner, Art Unit 2644